Citation Nr: 1340545	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  10-26 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to a compensable initial disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to December 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  Diabetes mellitus, type II, is not shown in service or within one year of service, and is not shown to be related to an in-service disease or injury, or to a service-connected disability; and the Veteran has not been shown to be have been exposed to herbicide agents during service.

2.  The Veteran's bilateral hearing loss is productive of no worse than a Level I hearing loss in the right ear or Level I hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.306, 3.307, 3.309 (2013). 

2.  The criteria for a compensable initial disability for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The bilateral hearing loss disability rating claim appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for bilateral hearing loss.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed .  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

A July 2009 letter satisfied the duty to notify provisions as to the claim for service connection for diabetes mellitus, type II.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The claim was subsequently readjudicated, most recently in an August 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records and VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

Regarding the hearing loss rating claim appeal, VA examinations were conducted and findings obtained in November 2009 and July 2012.  These examination reports provide a comprehensive and adequate evaluation of the Veteran's bilateral hearing loss including audiology findings necessary for evaluation of the disability.  The Veteran has not argued, and the record does not reflect, that these examinations and opinions are inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4). 

The Veteran was not examined by VA regarding the diabetes mellitus, type II, service connection claim appeal.  However, under VA's duty to assist, a VA examination or VA medical opinion is required only if there is insufficient information to make a decision on the claim, but there is competent evidence: showing a current diagnosed disability or persistent or recurrent symptoms of a disability; establishing that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. § 3.309, 3.313, 3.316, and 3.317, manifesting during applicable presumptive period; and indicating that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81   (2006). 

While there is a diagnosis of diabetes mellitus, type II, this manifested at least 13 years after service or later; there is no evidence establishing an in-service event, namely, exposure to pertinent herbicide agents, or an injury or disease in service; and arguendo, there is no indication that the diabetes may be associated with the Veteran's unsubstantiated injury due to asserted exposure to herbicides in service.  For this reason, a VA examination or VA medical opinion is not required under the duty to assist.  Further, for these reasons, there is no reasonable possibility that such assistance in providing an examination would substantiate the claim.  38 C.F.R. § 3.159(d).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).   

I.  Service Connection for Diabetes Mellitus, Type II

Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

Some chronic diseases, including diabetes mellitus are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within the corresponding applicable presumptive period of one year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

There is a presumption of service connection for certain conditions if a Veteran was exposed in service to certain tactical herbicides that were used in Vietnam and some other locations during the Vietnam Era, and which were  composed of one or more of the chemicals listed under 38 C.F.R. § 3.307(a)(6)(i).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, then certain diseases, including diabetes mellitus, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.309(e).  

The term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; or picloram.  38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable if exposure to herbicides has been established by the evidence of record.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994)

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

In a statement submitted with the Veteran's July 2009 application, he asserted that while serving on board the USS Intrepid during a tour in Vietnam, he was exposed to herbicides that had adhered to the outsides of many attack aircraft that had made low-level bombing runs over Vietnam at locations heavily defoliated with the herbicides.  He also stated that he was diagnosed with diabetes mellitus type II in 1997.  

VA and private treatment records show diagnoses of type II diabetes mellitus.  In a statement dated in July 2008, D. F. Lyons, M.D., stated that the Veteran had been diagnosed with diabetes mellitus, type II, which he had treated for over ten years. Dr. Lyons stated that the Veteran's diabetes mellitus required insulin and a restricted diet, and that he currently did not have any complications due to the diabetes mellitus.  Other medical records are consistent with the diagnosis.

The Veteran has not asserted, and the record, including findings reported by the National Personnel Records Center (NPRC), does not show, that the Veteran ever had service involving duty or visitation on the land mass of the Republic of Vietnam.  Therefore the Veteran cannot under 38 C.F.R. § 3.307(a)(6)(iii) be presumed to have been exposed to an herbicide agent during his service.  

On the contrary, the Veteran asserts that while aboard the USS Intrepid in the official waters of the Republic of Vietnam, he was exposed to herbicides adhered to the outsides of many attack aircraft on their return from low-level bombing runs over Vietnam.  The Veteran's duties as aircraft mechanic would have placed him in close proximity to the aircraft that would be leaving and returning from duties over Vietnam.  The Veteran's narrative as to his interaction with such aircraft is consistent with his duties and the role of the aircraft carrier USS Intrepid off the coast of Vietnam during the Veteran's service.

However, there is no evidence other than the Veteran's statements to the effect that he was exposed to herbicides that were dripping off the planes due to the steam from the catapults and humidity in the air.  There is no evidence of any such source of the tactical herbicides, or of herbicides otherwise being present on the USS Intrepid.  

In a May 2009 memorandum, the Director, U.S. Army and Joint Services Records Research Center (JSRRC), stated that for the purpose of the requested research, JSRRC had reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships in connection with the use of tactical herbicide agents such as Agent Orange.  

The Director stated that based on that research, JSRRC had found no evidence that indicated any Navy ships transported tactical herbicides to Vietnam, or that ships operating off the coast of Vietnam either used, stored, tested, or transported tactical herbicides.  Most importantly, the director stated that JSRRC could not document or verity that a shipboard veteran was ever exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or contact with equipment that was used in Vietnam.

Review of the service treatment records and service personnel records of the Veteran show no indication of any such exposure to herbicide agents while onboard the USS Intrepid or during service otherwise.

There is no evidence to substantiate the Veteran's assertion as to his exposure to certain chemical herbicide agents cited under 38 C.F.R. § 3.307(a)(6)(i).  The Veteran is not shown to be competent to identify such chemical herbicide agents and there is no service treatment records reflecting such exposure such as relevant injury.  Also, there is affirmative evidence against a finding of such exposure as provided by JSRRC memorandum.  Therefore, the Veteran's assertion as to exposure to chemical herbicide agents is not so credible as to provide probative evidence of such exposure.  
 
As the evidence does not show that the Veteran was likely exposed to any of the chemical herbicide agents cited under 38 C.F.R. § 3.307(a)(6)(i), service connection for diabetes mellitus, type II, cannot be presumed on the basis of such exposure.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.309(e).  

Moreover, none of the medical evidence suggests a link between any current diabetes mellitus, type II, and any incident of service.  The evidence does not show that diabetes mellitus, type II, became manifest to a degree of ten percent or more within one year after service, so as to grant service connection under applicable presumptive criteria either.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In fact, the first clinical evidence on file of a diagnosis of diabetes mellitus, type II, is indicated to be in the late 1990s in about 1997, as reported by the Veteran and reflected in Dr. Lyon's July 2008 statement.  Thus, the disease was not diagnosed until about 14 years after service.  Finally, the Veteran does not claim, and the evidence does not suggest, that his diagnosed diabetes mellitus, type II, is proximately due to or aggravated by any service-connected disability.

While the Veteran believes that he has diabetes mellitus, type II, that is related to his military service, he is not shown to be other than a lay person.  As such, he has no competence to provide a medical opinion on this medically complex concerning the diagnosis and etiology of diabetes mellitus, type II. 

The preponderance of the evidence is against the claim for service connection for diabetes mellitus, type II; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b). 

II.  Initial Compensable Rating for Bilateral Hearing Loss

Applicable Law 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran has appealed the initial rating assigned at the time service connection is established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating-"staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

Even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2) (2013).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).    

Disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

Under 38 C.F.R. § 4.86, exceptional patterns of hearing impairment are considered to exist for VA purposes under certain circumstances.  First, exceptional patterns of hearing impairment are considered to exist for VA purposes if the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  If that is the case, then, the rating specialist must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever of these two tables results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

Second, exceptional patterns of hearing impairment are also considered to exist for VA purposes if the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  If that is the case, then the Roman numeral designation for hearing impairment will be selected from either Table VI or Table VIa, whichever results is the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  The utilization of Table VI logically requires there be a finding available for the speech recognition score pertaining to the ear under evaluation of that table.  

The evidence of this case does not reflect either of these exceptional patterns so as to require utilization of Table VIa.

Analysis

Of record is an August 2009 audiology evaluation report from the Ferrell-Duncan Ear, Nose, and Throat Clinic.  The Veteran's audiological results are recorded therein and moderate to severe high frequency sensorineural hearing loss, bilaterally was noted.  However, it is unclear whether the examination was conducted by a state-licensed audiologist and whether a controlled speech discrimination test (Maryland CNC) was used.  Thus, the private medical report is inadequate for adjudicative purposes.  However, November 2009 and July 2012 VA examination reports are of record and are adequate for adjudicative purposes.

During the November 2009 VA audiology examination the Veteran reported complaints of bilateral hearing loss and tinnitus.  The results of the November 2009 VA audiology examination revealed pure tone thresholds, in decibels, and speech recognition score as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
20
15
45
50
33
94
LEFT
20
15
30
40
26
98

The examiner concluded that the puretone threshold evaluation test results were considered reliable for rating purposes.  

During the July 2012 VA audiology examination the Veteran reported that he had difficulty hearing people if there was background noise.  The results of the July 2012 VA audiology examination revealed pure tone thresholds, in decibels, and speech recognition score as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
15
15
55
65
38
96
LEFT
15
20
40
60
34
94

The examiner concluded that the puretone test results were valid for rating purposes, and that the use of speech discrimination score was considered reliable for rating purposes.  The examiner found that the Veteran's hearing loss impacted ordinary conditions of daily life including ability to work.  The Veteran stated that he had difficulty hearing people if there was background noise.

Application of the November 2009 and July 2012 VA audiological evaluation results (pure tone threshold average level and speech recognition ability (percentage of discrimination)) for the right and left ears using Table VI, results in Roman Numeral I for the right ear and I for the left ear.  Application of this combination to Table VII (in 38 C.F.R. § 4.85), results in a zero percent evaluation for hearing impairment under Diagnostic Code 6100.  

In sum, the application of the Rating Schedule to the numeric designations from the two VA audiology examinations does not warrant the assignment of a compensable rating with respect to either set of findings.  

The Veteran argues that his bilateral hearing loss disability is more severely disabling than as reflected in the noncompensable rating.  However, because "disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered", the Veteran's lay assertions of the severity of his bilateral hearing loss are insufficient to establish entitlement to a higher evaluation for hearing loss  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
 
The Veteran has not described any unusual or exceptional features associated with his bilateral hearing loss at any time during the pending claim.  The rating criteria are therefore adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.  

A total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit sought' has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Veteran has made no claim that due to his service-connected bilateral hearing loss he is unemployable, and the record does not show that he is unable to secure or follow a substantially gainful occupation.  As of the time of the November 2009 VA examination, the examiner recorded that the Veteran worked after service from 1984 to 2008 when he retired.  There is no evidence indicating that he was ever unemployed or is unable to work due to his bilateral hearing loss.  As such, the Board finds that a claim for TDIU is not raised by the record.

The preponderance of the evidence is against the grant of a compensable initial disability rating; there is no doubt to be resolved; and a higher rating is not warranted at any time. 


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

A compensable initial disability rating for bilateral hearing loss is denied



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


